EXHIBIT 10.4

 

TCF FINANCIAL 2015 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNITS AWARD

AND NON-SOLICITATION / CONFIDENTIALITY AGREEMENT

 

RSU NO. [X]

 

 

 

Employee Name:

[Name]

 

 

Number of RSUs:

[RSUs Granted]

 

 

Award Date:

[Date]

 

 

Closing Price on Award Date:

[Price]

 

Shares of Restricted Stock Units (“RSUs”) are hereby granted effective on the
Award Date set forth above by TCF Financial Corporation (“TCF Financial” or the
“Company”) to [Grantee] (the “Grantee”) (the “Award”).

 

WHEREAS, the Company has adopted the TCF Financial 2015 Omnibus Incentive Plan
(the “Plan”) pursuant to which awards of RSUs may be granted; and

 

WHEREAS, the Independent Subcommittee (the “Independent Subcommittee”) of the
Compensation, Nominating, and Corporate Governance Committee (the “Committee”)
has determined that it is in the best interests of the Company and its
stockholders to grant the award of RSUs provided for herein.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1.              Grant of RSUs.  Pursuant to Section 7.2 of the Plan, the Company
hereby issues to the Grantee on the Award Date an Award of the number of RSUs
identified above (the “Grant”) to be issued in accordance with the terms and
conditions set forth in this Agreement and the Plan.  The RSUs will be a
bookkeeping entry (the “RSU Account”), and each RSU represents the right to
receive one Share. Capitalized terms that are used but not defined herein have
the meaning ascribed to them in the Plan.

 

2.              RSU Account.  The number of RSUs granted pursuant to this
Agreement shall be credited to the Employee’s RSU Account.  Each RSU Account
shall be maintained on the books of the Company until full payment of the
balance thereof has been made to the Employee (or the Employee’s beneficiaries
if the Employee is deceased) in accordance with Section 1 above. No funds shall
be set aside or earmarked for any RSU Account, which shall be purely a
bookkeeping device and all amounts credited to the RSU Account shall continue
for all purposes to be part of the general assets of the Company.

 

3.              Consideration. The grant of the RSUs is made in consideration of
the services to be rendered by the Grantee to the Company.

 

4.              Vesting.

 

4.1                Except as otherwise provided herein, provided that the
Grantee remains in Continuous Service through the applicable vesting date, the
RSUs will vest according to the vesting schedule set forth below (the “Vesting
Date(s)”).  Once vested, the RSUs become “Vested Units.”

 

--------------------------------------------------------------------------------


 

Vesting Date

 

Shares of Common Stock

[VESTING DATE]

 

[number/percentage of shares that vest]

[VESTING DATE]

 

[number/percentage of shares that vest]

[VESTING DATE]

 

[number/percentage of shares that vest]

 

4.2                Notwithstanding the foregoing, if the Grantee’s Continuous
Service terminates for any reason at any time before any Vesting Date, the
Grantee’s unvested RSUs shall be automatically forfeited upon such termination
of Continuous Service and neither the Company nor any Affiliate shall have any
further obligations to the Grantee under this Agreement[pro rata vesting - ; 
provided, however, that notwithstanding the foregoing, if the Grantee ceases
employment by reason of death, Disability, or normal or early retirement (as
determined in the discretion of the Committee), a prorated portion of the
unvested RSUs will vest based on the number of months from the first day of the
month of the Award Date to the termination date, divided by the total number of
months from the Award Date to the end of the Restricted Period, less the number
of shares that have vested prior to the termination date].

 

4.3                Notwithstanding this Section 4, if a Change in Control occurs
and the Participant’s Continuous Service is terminated by the Company without
Cause (other than for death or Disability) or by the Participant for Good
Reason, in either case, within 12 months following the Change in Control, 100%
of the RSUs shall become immediately vested and the settlement of the RSUs
pursuant to Section 7.1 shall be promptly made, but in no event later than
thirty (30) days following such termination of Continuous Service.

 

5.              Restrictions. Subject to any exceptions set forth in this
Agreement or the Plan, during the period from the Award Date through and
including the final Vesting Date (the “Restricted Period”) and until such time
as the RSUs are settled in accordance with Section 7, the RSUs or the rights
relating thereto may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Grantee. Any attempt to assign,
alienate, pledge, attach, sell or otherwise transfer or encumber the RSUs or the
rights relating thereto shall be wholly ineffective and, if any such attempt is
made, the RSUs will be forfeited by the Grantee and all of the Grantee’s rights
to such units shall immediately terminate without any payment or consideration
by the Company.

 

6.              Rights as Stockholder; Dividend Equivalents.

 

6.1                The Grantee shall not have any rights of a stockholder with
respect to the shares of Common Stock underlying the RSUs unless and until the
RSUs vest and are settled by the issuance of such shares of Common Stock.

 

6.2                Upon and following the settlement of the RSUs pursuant to
Section 7, the Grantee shall be the record owner of the shares of Common Stock
issued in settlement of the Vested Units unless and until such shares are sold
or otherwise disposed of, and as record owner shall be entitled to all rights of
a stockholder of the Company (including voting and dividend rights).

 

6.3                The Grantee shall not be entitled to any Dividend Equivalents
with respect to the RSUs to reflect any dividends payable on shares of Common
Stock.

 

7.              Settlement of RSUs.

 

7.1                Subject to Section 10 hereof, promptly following the Vesting
Date, and in any event no later than March 15 of the calendar year following the
calendar year in which such vesting occurs, the Company shall (a) issue and
deliver to the Grantee the number of shares of Common Stock equal to the number
of Vested Units; and (b) enter the Grantee’s name on the books of the

 

2

--------------------------------------------------------------------------------


 

Company as the stockholder of record with respect to the shares of Common Stock
delivered to the Grantee.

 

7.2                If the Grantee is deemed a “specified employee” within the
meaning of Section 409A of the Code, as determined by the Committee, at a time
when the Grantee becomes eligible for settlement of the RSUs upon his
“separation from service” within the meaning of Section 409A of the Code, then
to the extent necessary to prevent any accelerated or additional tax under
Section 409A of the Code, such settlement will be delayed until the earlier of:
(a) the date that is six months following the Grantee’s separation from service
and (b) the Grantee’s death.

 

7.3                Notwithstanding Section 7.1, in accordance with Section 14.5
of the Plan, the Committee may, but is not required to, prescribe rules pursuant
to which the Grantee may elect to defer settlement of the RSUs. Any deferral
election must be made in compliance with such rules and procedures as the
Committee deems advisable.

 

8.              No Right to Continued Service. Neither the Plan nor this
Agreement shall confer upon the Grantee any right to be retained in any
position, as an Employee, Consultant or Director of the Company. Further,
nothing in the Plan or this Agreement shall be construed to limit the discretion
of the Company to terminate the Grantee’s Continuous Service at any time, with
or without Cause.

 

9.              Adjustments. If any change is made to the outstanding Common
Stock or the capital structure of the Company, if required, the RSUs shall be
adjusted or terminated in any manner as contemplated by Section 11 of the Plan.

 

10.       Tax Liability and Withholding.

 

10.1         The Grantee shall be required to pay to the Company, and the
Company shall have the right to deduct from any compensation paid to the Grantee
pursuant to the Plan, the amount of any required withholding taxes in respect of
the RSUs and to take all such other action as the Committee deems necessary to
satisfy all obligations for the payment of such withholding taxes. The Committee
may permit the Grantee to satisfy any federal, state or local tax withholding
obligation by any of the following means, or by a combination of such means:

 

(a)                tendering a cash payment.

 

(b)                authorizing the Company to withhold shares of Common Stock
from the shares of Common Stock otherwise issuable or deliverable to the Grantee
as a result of the vesting of the RSUs; provided, however, that no shares of
Common Stock shall be withheld with a value exceeding the minimum amount of tax
required to be withheld by law.

 

(c)                 delivering to the Company previously owned and unencumbered
shares of Common Stock.

 

10.2         Notwithstanding any action the Company takes with respect to any or
all income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (a) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant, vesting or settlement of the RSUs or the subsequent sale of any
shares; and (b) does not commit to structure the RSUs to reduce or eliminate the
Grantee’s liability for Tax-Related Items.

 

3

--------------------------------------------------------------------------------


 

11.       Compliance with Law. The issuance and transfer of shares of Common
Stock shall be subject to compliance by the Company and the Grantee with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s shares of
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel.

 

12.       Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices. Any notice required to be delivered
to the Grantee under this Agreement shall be in writing and addressed to the
Grantee at the Grantee’s address as shown in the records of the Company. Either
party may designate another address in writing (or by such other method approved
by the Company) from time to time.

 

13.       Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware without regard to conflict of
law principles.

 

14.       Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Grantee or the Company to the Committee for
review. The resolution of such dispute by the Committee shall be final and
binding on the Grantee and the Company.

 

15.       RSUs Subject to Plan. This Agreement is subject to the Plan as
approved by the Company’s stockholders and as may thereafter be amended or
modified in accordance with its terms. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.

 

16.       Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon the Grantee and
the Grantee’s beneficiaries, executors, administrators and the person(s) to whom
the RSUs may be transferred by will or the laws of descent or distribution.

 

17.       Severability. The invalidity or unenforceability of any provision of
the Plan or this Agreement shall not affect the validity or enforceability of
any other provision of the Plan or this Agreement, and each provision of the
Plan and this Agreement shall be severable and enforceable to the extent
permitted by law.

 

18.       Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the RSUs in this Agreement does not create any contractual right or
other right to receive any RSUs or other Awards in the future. Future Awards, if
any, will be at the sole discretion of the Company. Any amendment, modification,
or termination of the Plan shall not constitute a change or impairment of the
terms and conditions of the Grantee’s employment with the Company.

 

19.       Delivery and Registration of Shares of Common Stock.  TCF Financial’s
obligation to deliver shares of Common Stock hereunder shall, if the Committee
so requests, be conditioned upon the receipt of a representation as to the
investment intention of the Grantee or any other person to whom such shares of
Common Stock are to be delivered, in such form as the Committee shall determine
to

 

4

--------------------------------------------------------------------------------


 

be necessary or advisable to comply with the provisions of the Securities Act of
1933, as amended (the “Securities Act”), or any other federal, state, or local
securities law or regulation.  It may be provided that any representation
requirement shall become inoperative upon a registration of such shares of
Common Stock or other action eliminating the necessity of such representation
under the Securities Act or other securities law or regulation.  TCF Financial
shall not be required to deliver any shares of Common Stock under the Plan prior
to (i) the admission of such Shares to listing on any stock exchange on which
the Common Stock may be listed, and (ii) the completion of such registration or
other qualification of such Shares under state or federal law, rule, or
regulation, as the Committee shall determine to be necessary or advisable.

 

20.       Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the RSUs, prospectively or retroactively; provided,
however, that no such amendment shall adversely affect the Grantee’s material
rights under this Agreement without the Grantee’s consent.

 

21.       Section 409A. This Agreement is intended to comply with Section 409A
of the Code or an exemption thereunder and shall be construed and interpreted in
a manner that is consistent with the requirements for avoiding additional taxes
or penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Grantee on account of non-compliance
with Section 409A of the Code.

 

22.       No Impact on Other Benefits. The value of the Grantee’s RSUs is not
part of his or her normal or expected compensation for purposes of calculating
any severance, retirement, welfare, insurance or similar employee benefit.

 

23.       Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

 

24.       Acceptance. The Grantee hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the RSUs subject to all of the terms and
conditions of the Plan and this Agreement. The Grantee acknowledges that there
may be adverse tax consequences upon the vesting or settlement of the RSUs or
disposition of the underlying shares and that the Grantee has been advised to
consult a tax advisor prior to such vesting, settlement or disposition.

 

5

--------------------------------------------------------------------------------


 

NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT

 

As a condition of accepting this Award of RSUs and in consideration of the
opportunity to receive shares of stock, I, the undersigned Grantee, agree that
for the duration of my employment with TCF Financial, TCF National Bank or any
of their affiliated companies (“TCF”) and for a period of 12 months after my
termination of employment, I will not solicit or attempt to solicit any of the
customers of TCF or solicit or attempt to hire any current employees of TCF for
any other bank, financial services company, lending company, leasing company or
other corporation, person or other entity providing the same or similar products
or services as provided by TCF.  I also agree that in the event of my
termination of employment with TCF I will not remove any documents, customer
information or other TCF proprietary materials from TCF premises, computers or
otherwise without specific permission and will promptly return upon request any
and all TCF-related documents, customer information or other TCF proprietary
materials in my possession.  I understand this is a binding contractual
agreement which TCF may enforce in court and/or seek damages from me if it is
violated, even if the RSUs awarded in this RSU Agreement never become vested.

 

[SIGNATURE PAGE FOLLOWS]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

TCF FINANCIAL CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[EMPLOYEE NAME]

 

 

 

 

 

By:

 

 

Name:

 

 

7

--------------------------------------------------------------------------------